Howell, J.
Mrs. Longpre Pitzgerald, a third person, alleging that sbe is a mortgage creditor of the defendants, and that she is aggrieved by tbe order of seizure and sale issued in tbis suit, has appealed therefrom, and the first question presented is, has she such interest as to maintain this appeal ?
The only inquiry on such-appeal is, whether or not the Judge .had sufficient evidence before him to authorize his fiat. 6 R. 58; 11 A. 4; and the appellant complains that there is no authentic evidence of two special indorsements on the note hold' hy plaintiff, and he therefore is without right to the same. She can avail herself of all that is in the record, which affects her rights (3 R. 116); hut it is clear that the only interest which she can have in this suit is as to the existence or validity of plaintiff’s mortgage, which cannot he inquired iuto on this appeal. Her mortgage rights cannot be affected by the question, in whom the title to the note in suit legally exists. It is a-question which the defendants may waive, and therefore one of which she cannot avail herself in this form of proceeding. See 7 N- S. 676.
It is therefore ordered that the appeal heroin he dismissed with costs*